DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “warm gas heat exchanger that heats the water to generate steam and provides the steam to the recuperator” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a warm gas heat exchanger that heats the water to generate steam and provides the steam to the recuperator” is not supported in the original specification. At para. [0026], the Applicant states that “heat from the warm gas heat exchanger 139 increases the temperature of the water. This hot water may be provided to external systems. Additionally, the hot water is provided from the warm gas heat exchanger 139 to the hot gas heat exchanger 136 which increases the temperature of the hot water to generate steam.” At para. [0035], the Applicant states “the warm gas heat exchanger 139 then absorbs heat from the received mixture of combustion products and compressed air, as shown at box 253, and the absorbed heat is used by the warm gas heat exchanger 139 to heat water to thereby generate steam, as shown at box 256.” While it may appear that the warm gas heat exchanger is used to generate steam, the paragraph states that reference is made to fig. 2b in the explanation, where box 256 does not describe the generation of steam but rather box 257 states that the hot gas generator receives the heat form the warm gas heat exchanger to generate steam. Rather at all points in the specification, the Applicant appears to indicate that the steam is generated in the hot gas heat exchanger with the hot water generated in the warm gas heat exchanger. The only point that may appear to indicate that warm gas heat exchanger generates steam is at para. [0035]; however, upon further review, an ordinary skilled worker would understand that the warm gas heat exchanger provides the hot water that will eventually be used to generate steam. Therefore, it does not appear that the limitation “a warm gas heat exchanger that heats the water to generate steam and provides the steam to the recuperator” is supported in the original specification since the warm gas heat exchanger neither generates steam nor provides that steam to the recuperator. 
	Regarding claim 2, the limitation “a hot gas heat exchanger that cools the mixture of combustion products and air provided by the turbine system” does not appear to be supported in the written description. The specification shows that the hot gas heat exchanger does not receive air but only combustion products from the gas turbine system. See figs. 1 and 3. At no point in the specification does the disclosure describe the hot gas heat exchanger receives air mixed with combustion gas. Claim 3 further recites that the air presumably used in the mixture of combustion products and air is mixed in the warm gas heat exchanger which is downstream from the hot gas heat exchanger. Claim 3 also acknowledges cooled combustion products without a recitation to air are derived from the hot gas heat exchanger. 
	Claims dependent thereon are rejected for the same reasons.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the limitation “the cooled combustion products” lacks antecedent basis in the claims and its unclear if this is “the mixture of combustion products and air” cooled by the hot gas heat exchanger recited in claim 3. Further regarding claim 3, it is unclear whether the compressed air recited is the same as the air in the mixture of combustion products and air recited in claim 1. 
	Regarding claim 6, the limitation “a mixture of the steam, the combustion products and air to generate combustion gases” renders the claim indefinite because its unclear whether 1) the combustion products and air are the same as the mixture of combustion products and air and 2) where the combustion gases are the same or different from combustion gases.
	Claim 7, the limitations “the high pressure turbine” and “the combustion gases” lacks antecedent basis. The limitation “the combustion gases” renders the claim indefinite because its unclear whether this is the same or different as the combustion products.  Furthermore, the limitation “the high pressure turbine is configured to drive a load from the combustion gases and a high pressure turbine” because 1) its unclear how a turbine can be driven by combustion gases and a high pressure compressor since a compressor is a power consuming device; 2) its unclear whether load is the high pressure compressor or not. The Applicant likely means “the high pressure turbine is configured to drive a load and a high pressure compressor from the combustion gases.”
	Claim 8, the limitation “the mixture of combustion products” lacks antecedent basis and it is unclear whether this is the mixture of combustion products and air or not. 
	Claim 9, the limitation “compress air and mix the compressed air with mixture of combustion product” renders the claim indefinite because 1) its unclear whether the compressed air is the same as the air in the mixture of combustion products and air previously recited 2) its unclear whether the mixture of combustion product is the same as the mixture of combustion products and air and lacks antecedent basis. The Examiner further notes that the “mixture of combustion product” is grammatically incorrect. 
	Claim 10, the limitation “the air” renders the claim indefinite because its unclear whether this is referring to the compressed air in claim 9 or the air in the mixture of combustion products and air in claim 1. The limitation further compounds the ambiguity in claim 9. 
	Claims 11-13 & 15, the limitation “the mixture of combustion products” renders the claim indefinite because its unclear whether this is the mixture of combustion products and air or not. 
	Claim 15 is further rendered indefinite because “the hot gas heat exchanger” lacks antecedent basis. The limitation “a low pressure turbine” renders the claim indefinite because its unclear whether this is the same recited in claim 8. It is further unclear whether the combustion products refers to the mixture of combustion products and air or a different element. 
	Claims dependent thereon are rejected for the same reasons. 

Allowable Subject Matter
Claims 1-15 would be allowed pending resolution of the issues identified above.
The following is an examiner’s statement of reasons for allowance: The prior art is aware of turbine systems including recuperators and refrigeration systems. See for example Erickson US 2003/0121268. Erickson shows that water generated in a cold gas heat exchanger 24 and a warm gas heat exchanger 25 is provided to a recuperator 28 which would likely generated some steam. However, the prior art does not appear to teach that the cold gas heat exchanger generates water that the warm gas heat exchanger uses to generate steam. 
The Examiner notes that the claims include inconsistent recitation to claimed elements in ambiguous and interchangeable language. The Examiner suggests claiming the recited elements as they are produced through the system in order to avoid ambiguity. For instance, the combustor of the system produces combustion products which are then sent to the warm gas heat exchanger to generate the mixture of combustion products and compressed air. Thus, the combustor producing the combustion products should be introduced prior to the warm gas heat exchanger to clarify the ambiguity. The Examiner acknowledges the system is semi-closed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741